Citation Nr: 0608129	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder 
disorder.

4.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
August 1991 to April 1998.  He also had a period of active 
service with the South Carolina Air National Guard, pursuant 
to the authority of 10 U.S.C.A. § 12302, from October 2001 to 
December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initially appealed a 
February 2002 RO decision which denied claims of service 
connection for tinnitus, low back condition, left shoulder 
condition and headaches as well as a claim for service 
connection for right knee disability as secondary to service 
connected left knee disability.  He later withdrew in writing 
the appeals for service connection for low back condition and 
headaches.  In pertinent part, a December 2003 RO rating 
decision denied claims for service connection for 
hypertension and left ankle disability.  The issues on appeal 
are REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran recently testified to the existence of a private 
employment examination at Westinghouse Nuclear Chemical which 
may be pertinent to the claims on appeal.  The RO must obtain 
this examination report prior to any further adjudication.  
38 C.F.R. § 3.159(c)(1) (2004). 

On review of the record, the Board observes that the veteran 
received in service treatment for a left ankle strain in June 
2001 with evidence of small joint effusion demonstrated on 
MRI examination in May 2002.  The Board finds that medical 
opinion is necessary in order to determine whether the 
veteran manifests any current disability of the left ankle 
which was incurred during a period of active service.  
38 U.S.C.A. § 5103A(d) (West 2002). 

Given his known history of acoustic noise exposure in 
service, the veteran should also be provided VA audiologic 
examination in order to determine the nature and etiology of 
his claimed tinnitus symptoms.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO take all necessary actions to obtain 
the veteran's employment examination(s) with 
Westinghouse Nuclear Chemical.  The RO should 
again request the veteran to identify all 
private and VA providers of treatment for his 
claimed disabilities since his discharge from 
service.  Additionally, the RO should advise 
the veteran to submit all evidence and/or 
information in his possession which he believes 
his pertinent to his claims on appeal.

2.  The RO should obtain complete VA clinic 
records from the Columbia, South Carolina, VA 
Medical Center since December 2001.

3.  Following completion of the above-mentioned 
development, the RO should schedule the veteran 
for orthopedic examination in order to 
determine the nature and etiology of his left 
ankle disability.  The examiner should review 
the contents of the claims file, obtain 
relevant history from the veteran, and 
accomplish all necessary special studies or 
tests.  The RO should advise the examiner that 
the veteran served on active duty from August 
1991 to April 1998, and from October 2001 to 
December 2002.

Following the examination, the examiner should 
express opinion on the following questions:  
(1) What is the current diagnosis of left ankle 
disability; (2) Is it at least as likely as not 
that any currently diagnosed disability of the 
left ankle was first manifested during the 
veteran's second period of service and/or 
related to event(s) therein?  In arriving at 
these opinions, the examiner should provide a 
rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should 
be made available to the examiner.

4.  The RO should also schedule the veteran for 
audiologic examination in order to determine 
the nature and etiology of his claimed tinnitus 
symptoms.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the veteran, and accomplish all 
necessary special studies or tests.  The RO 
should advise the examiner that the veteran 
served on active duty from August 1991 to April 
1998, and from October 2001 to December 2002.  
Following the examination, the examiner should 
express opinion on the following questions:  
(1) Whether the veteran manifests tinnitus 
disability and, if so, (2) Is it at least as 
likely as not that tinnitus is related to 
event(s) during the veteran's first and/or 
second periods of service?  In arriving at this 
opinion, the examiner should provide a 
rationale for the opinion expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should 
be made available to the examiner.

5.  Following completion of the above, the RO 
should readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to conduct additional development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

